                                                                                                            FILED
                                                                                                   2019 Nov-26 PM 02:41
                                                                                                   U.S. DISTRICT COURT
                                                                                                       N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 MIDDLE DIVISION

 KARIM GOLDING,                                     )
                                                    )
         Plaintiff,                                 )
                                                    )
 v.                                                 )    Case No.: 4:19-cv-01160-RDP-JHE
                                                    )
 DHS/ICE, et al.,                                   )
                                                    )
         Defendants.                                )

                                               ORDER

        On August 16, 2019, and again on September 20, 2019, the undersigned ordered the

plaintiff to file an amended complaint within thirty days. (Docs. 8 & 10). When the plaintiff

failed to do so, the undersigned entered a report and recommendation that this action be dismissed

based on the plaintiff’s failure to prosecute. (Doc. 12). The plaintiff failed to file timely objections

to the report and recommendation, but did file an untimely amended complaint. (Doc. 13). Based

on that amended complaint, the report and recommendation entered on October 29, 2019, is

WITHDRAWN.

        The Clerk is DIRECTED to TERM document 12.

        DONE this 26th day of November, 2019.



                                                _______________________________
                                                JOHN H. ENGLAND, III
                                                UNITED STATES MAGISTRATE JUDGE
